


Exhibit 10(111)

 

[g325022kei001.gif]

 

 

DEPARTMENT OF THE TREASURY
Washington, D.C. 20220

 

 

August 19, 2011

 

Jeffrey J. Hurd, Esq.
Senior Vice President —

Human Resources and Communications
American International Group, Inc.
180 Maiden Lane
22nd Floor
New York, NY 10038-4925

 

Re:                             Compensation Payments and Structure for AIG “Top
25” Employee

 

Dear Mr. Hurd:

 

Pursuant to the Department of the Treasury’s Interim Final Rule on TARP
Standards for Compensation and Corporate Governance (the “Rule”),(1) on April 1,
2011, the Office of the Special Master issued a determination letter (the “2011
Determination Letter”) to American International Group, Inc. (“AIG”), with
respect to 2011 compensation payments and structures for AIG’s “top 25”
executive officers and most highly compensated employees. 31 C.F.R.
§ 30.16(a)(3)(i).

 

Following receipt of the 2011 Determination Letter, AIG requested a change in
the compensation for a particular employee who has received a significant
promotion that will substantially increase the employee’s responsibilities.  The
total direct compensation that AIG has proposed for this employee would be below
the 50th percentile of total direct compensation paid to persons in similar
positions or roles at similar entities. The cash salary and stock salary
proposed would be effective as of July 1, 2011.  In light of the particular
facts as communicated by AIG with respect to such employee’s promotion and role
at AIG, and as previously discussed with you, the Office of the Special Master
has approved this request. Accordingly, Exhibit I to the 2011 Determination
Letter is hereby amended as follows:

 

Employee ID

 

Cash Salary

 

Stock Salary

 

Long-Term
Restricted Stock

 

Total Direct
Compensation

 

188

 

$

500,000

 

$

1,900,000

 

$

800,000

 

$

3,200,000

 

 

--------------------------------------------------------------------------------

(1)   The Interim Final Rule and all determination letters issued by the Office
of the Special Master are available at www.financialstability.gov (click on
“Executive Compensation” and follow the link to “Executive Compensation
Rules and Guidance” or “Special Master Determination Letters, Fact Sheets, and
Reports”, as applicable).

 

--------------------------------------------------------------------------------


 

The approval in this letter applies only to the employee referenced above and
shall not be relied upon by anyone with respect to any other facts or
circumstances. Such conclusion is limited to the authority vested in the Office
of the Special Master by Section 30.16(a)(3) of the Rule, and shall not
constitute, or be construed to constitute, the judgment of the Office of the
Special Master or the Department of the Treasury with respect to the compliance
of the proposed compensation payments or structure or any other compensation
payments or structure for the subject employee with any other provision of the
Rule.  Moreover, my evaluations and conclusions with respect to this employee
have relied upon, and are qualified in their entirety by, the accuracy of the
materials submitted by AIG to the Office of the Special Master, and the absence
of any material misstatement or omission in such materials.

 

 

Very truly yours,

 

 

 

 

 

/s/ Patricia Geoghegan

 

Patricia Geoghegan

 

Office of the Special Master

 

for TARP Executive Compensation

 

 

 

 

cc:

Mitchell D. Schultz

 

 

Jacqueline Aguanno

 

 

Marc R. Trevino, Esq.

 

 

2

--------------------------------------------------------------------------------
